18-01794-scc         Doc 49       Filed 12/20/19 Entered 12/20/19 15:56:00               Main Document
                                               Pg 1 of 3


FOX ROTHSCHILD LLP                                                    Presentment Date: January 10, 2020
William H. Stassen (admitted pro hac vice)                            Presentment Time: 12:00 noon
Dana S. Katz
Elizabeth C. Viele                                                    Objection Deadline: January 7, 2020
101 Park Avenue, 17th Floor
New York, New York 10178
(212) 878-7900

Counsel to Tracy Klestadt, Plan Administrator of
the bankruptcy estate of Choxi.com, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :
                                                               :   Chapter 11
CHOXI.COM, INC.,                                               :
                                                               :   Case No. 16-13131-SCC
                                            Debtor.            :
                                                               :
---------------------------------------------------------------x
TRACY KLESTADT, in his capacity as Plan                        :
Administrator of the estate of Choxi.com, Inc.,                :
                                                               :
                                      Plaintiff,               :
                                                               :
                  -against-                                    :
                                                               :   Adv. No. 18-01794-SCC
DEEPAK AGARWAL, et al.,                                        :
                                                               :
                                       Defendants.             :
                                                               :
                                                               :
                                                               :
---------------------------------------------------------------x

    NOTICE OF PRESENTMENT OF MOTION FOR ALTERNATIVE SERVICE ON
                     DEFENDANT IFTIKAR AHMED

        PLEASE TAKE NOTICE that the undersigned, on behalf of Tracy L. Klestadt (the “Plan
Administrator” or the “Plaintiff”), in his capacity as Plan Administrator of the estate of Choxi.com,
Inc. a/k/a Nomorerack.com, Inc., the above-captioned debtor (the Debtor”), and pursuant to the
Court’s comments at the status conference in this case held on December 19, 2020, will present
for Court approval a Motion for an order, pursuant to Bankruptcy Rule of Procedure 7004 and
Federal Rule of Civil Procedure 4, Authorizing Alternative Service on Defendant Iftikar Ahmed
(the “Motion”), on the 10th day of January, 2020 at 12:00 noon (the “Presentment Date”), to the
Honorable Shelley C. Chapman, United States Bankruptcy Judge, in chambers, at the United States


Active\106284378.v1-12/20/19
18-01794-scc         Doc 49    Filed 12/20/19 Entered 12/20/19 15:56:00             Main Document
                                            Pg 2 of 3



Bankruptcy Court for the Southern District of New York, One Bowling Green, New York, New
York 10004; and

       PLEASE TAKE FURTHER NOTICE that a copy of the Motion was filed electronically
with the Clerk of the United States Bankruptcy Court for the Southern District of New York and
may be inspected by all registered users of the Court’s website at http://www.nysb.uscourts.gov.
Copies of the Motion may be obtained by telephonic or email request to the undersigned counsel
for the Plan Administrator, Attn: Elizabeth Viele, Esq. (Tel: (212) 878-7968; e-mail:
eviele@foxrothschild.com); and

                PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought
in the Motion shall be made in writing, shall set forth the basis for the response or objection and
the specific grounds upon which such response relies, shall conform to the Federal Rules of
Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of New York,
filed with the Court electronically in accordance with General Order M-399 by registered users of
the Court’s electronic case filing system and, by all other parties in interest, mailed to the Clerk of
the United States Bankruptcy Court, One Bowling Green, New York, New York 10004, in text
searchable Portable Document Format (PDF) (with a hard copy delivered directly to the Chambers
of the Honorable Shelley C. Chapman, United States Bankruptcy Judge, United States Bankruptcy
Court for the Southern District of New York, One Bowling Green, New York, New York 10004),
and served in accordance with General Order M-399 or other form upon: (i) Fox Rothschild LLp,
101 Park Ave, Suite 1700, New York, New York 10178, Attn: Elizabeth C. Viele, Esq., counsel
for the Plan Administrator and served upon all parties in the above-referenced adversary
proceeding no later than January 7, 2020. The ECF docket number to which the filing relates
must be included in the upper right hand corner of the caption of all objections. Unless timely
objections are filed, the order approving the Motion may be signed without a hearing.

                 PLEASE TAKE FURTHER NOTICE that if timely objections are filed and
served, or if the Court so directs, a hearing will be held before the Honorable Shelley C. Chapman,
United States Bankruptcy Judge, at a date to be scheduled by the Court, upon such additional notice
as the Court may direct.

Dated: December 20, 2019
       New York, New York


                                               FOX ROTHSCHILD LLP

                                       By:     /S/ Elizabeth C. Viele
                                               William H. Stassen, Esq. (admitted pro hac vice)
                                               Dana S. Katz, Esq.
                                               Elizabeth C. Viele, Esq.
                                               101 Park Avenue, 17th Floor
                                               New York, New York 10178
                                               (212) 878-7900
                                               wstassen@foxrothschild.com
                                               dkatz@foxrothschild.com
                                                   2
Active\106284378.v1-12/20/19
18-01794-scc         Doc 49    Filed 12/20/19 Entered 12/20/19 15:56:00      Main Document
                                            Pg 3 of 3



                                            eviele@foxrothschild.com

                                            Counsel to Tracy K. Klestadt, Plan Administrator of
                                            the bankruptcy estate of Choxi.com, Inc.




                                               3
Active\106284378.v1-12/20/19
